         Case 4:18-cv-05731-SBA Document 59 Filed 07/28/20 Page 1 of 2



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
                                       OAKLAND DIVISION
 8

 9
     FIRST AMENDMENT COALITION,                      Case No: 18-cv-05731 SBA
10
                  Plaintiff,                         ORDER GRANTING PLAINTIFF’S
11                                                   MOTION FOR LEAVE TO
           vs.                                       SUPPLEMENT THE RECORD
12
     U.S. DEPARTMENT OF JUSTICE,                     Dkt. 58
13
                  Defendant.
14

15         This matter comes before the Court on Plaintiff First Amendment Coalition’s motion
16   for leave to supplement the record in support of its opposition to the motion for summary
17   judgment filed by Defendant Department of Justice (Dkt. No. 49) and its own cross-motion
18   for summary judgment (Dkt. No. 52) with newly discovered evidence. Having considered
19   the moving papers and there being no opposition, the Court GRANTS Plaintiff’s motion for
20   leave to supplement the record and ORDERS as follows:
21         1.     Plaintiff shall have until August 3, 2020 to file a supplemental memorandum
22   of points and authorities in support of its opposition to Defendant’s motion for summary
23   judgment and its own cross-motion for summary judgment to address a) the Declaration of
24   Amanda Marchand Jones, Chief of the FOIA/Privacy Act Unit of the Office of the
25   Enforcement Operations in the Criminal Division of DOJ, which was filed in Reporters
26   Committee for Freedom of the Press v. Department of Justice, No. 19-cv-02847, Dkt. 15-2
27   (D.D.C. June 2, 2020), and b) the July 15, 2020 Letter from Amanda Marchand Jones to
28   Heather S. Goldman. Plaintiff’s supplemental memorandum shall not exceed 5 pages.
        Case 4:18-cv-05731-SBA Document 59 Filed 07/28/20 Page 2 of 2



 1         2.     Defendant shall have until August 10, 2020 to file a response to Plaintiff’s
 2   supplemental memorandum of points and authorities. Defendant’s response shall not
 3   exceed 5 pages.
 4         3.     Aside from a discussion of the new evidence, the parties’ supplemental
 5   memorandum and response thereto shall not include further argument on the cross-motions
 6   for summary judgment.
 7         IT IS SO ORDERED.
 8   Dated: July 28, 2020                              ______________________________
                                                       SAUNDRA BROWN ARMSTRONG
 9
                                                       Senior United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -2-
